Citation Nr: 1144276	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  09-36 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cataracts.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to January 1953 and from June 1954 to June 1957; he served various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army National Guard, to include ACDUTRA from July 8, 1949 to July 24, 1949, from June 27, 1950 to July 16, 1950, and from July 26, 1953 to August 9, 1953.  His last period of ACDUTRA was during the twelve-month period between February 14, 1990 and February 13, 1991.

This matter came to the Board of Veterans' Appeals (Board) initially on appeal from a November 2008 rating decision in which the RO denied the above claims for service connection.  The case was remanded in November 2010 and August 2011 for further development.  The case now is before the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The hearing loss and tinnitus issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Cataracts were not manifested during the Veteran's service or for many years after his discharge from active duty and from the Army National Guard.



CONCLUSION OF LAW

Cataracts were not incurred in or aggravated by the Veteran's active duty or National Guard service.  38 U.S.C.A. §§ 101, 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in a June 2008 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio, 16 Vet. App. at 187; Charles v. Principi, 16 Vet. App. 370 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in June 2008, prior to the November 2008 rating decision.  Accordingly, the timing of notice requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate a claim for service connection.  Further, the June 2008 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, with regard to the cataracts issue, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes available service treatment records, National Guard personnel and treatment records, private treatment records, and various statements submitted by the Veteran or on his behalf.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the cataracts issue on appeal and no further action is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  No additional pertinent evidence has been identified by the claimant.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

As discussed further below, with respect to the issue of entitlement to service connection for cataracts, a VA examination with nexus opinion is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination for a nexus opinion, when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards set forth in McLendon are not met in this case. 

Here, the Veteran does not allege nor does the evidence establish that he suffered "an event, injury or disease in service," with regard to his eyes, so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the manifestation of cataracts during active duty or National Guard service.  Given the absence of any competent evidence of cataracts until 2005, any opinion provided at this point would be no more than speculative.  See 38 C.F.R. § 3.102 (2011) (a finding of service connection may not be based on a resort to speculation or even remote possibility).  In other words, absent such evidence, the Board finds it unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the manifestation of cataracts in service.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to the Veteran's Army National Guard service, the applicable legal authority permits service connection only for a disability resulting from a disease or injury incurred in or aggravated coincident with ACDUTRA, or for disability resulting from injury during INACDUTRA.  See 38 U.S.C.A. § 101(22), (23), (24); 38 C.F.R. § 3.6.

Cataracts

The Veteran is seeking service connection for cataracts.  On the Veteran's April 1951 induction and January 1953 release from active duty examination reports, clinical findings for the eyes were normal and visual acuity was listed as 20/20 in both eyes.  An April 1954 re-enlistment examination report shows clinical findings were normal for the eyes and visual acuity was listed as 20/20 in both eyes.  Similarly, on his June 1957 separation examination report, clinical findings for the eyes were normal, while visual acuity was listed as 20/20 in the right eye and 20/30 in the left eye.  At the time of enlistment into the Texas Army National Guard, a February 1978 examination report showed clinical findings for the eyes were normal and visual acuity was listed as 20/25 in the right eye and 20/20 in the left eye.  On a March 1983 periodic National Guard examination, clinical findings for the eyes were normal and visual acuity was listed as 20/25 in the right eye and 20/20 in the left eye correctable to 20/20 in both eyes.  An April 1987 Quad-annual National Guard examination report revealed clinical findings for the eyes were normal and visual acuity was listed as 20/40 in both eyes.  On a June 1991 periodic over 40 National Guard examination, clinical findings for the eyes were normal and visual acuity was listed as 20/400 in both eyes correctable to 20/25 in the right eye and to 20/20 in the left eye.  During his active duty and National Guard service, the Veteran consistently denied having any eye trouble except for on the January 1953 and June 1991 examination reports of medical history.  In 1953, however, no annotation was made by the examiner on the report with regard to such complaint and, in 1991, the examiner annotated that the Veteran wears glasses.  

On his June 2008 VA Form 21-526, the Veteran indicated that his cataracts began and were first treated in 2005.  Post-service records from the Eye Centers of SE Texas dated between June 2005 and July 2007 reveal a diagnosis of cataracts in both eyes in June 2005 after the Veteran's complaint of weaker vision in the right eye for the past year.  On October 5, 2006, the Veteran underwent surgical excision of the cataract and implantation of an intraocular lens in his right eye.  A July 2007 follow-up reveals the continuing presence of a cataract in the Veteran's left eye that was not ready for removal.  There is no further medical evidence of record pertaining to the Veteran's cataracts.  

Based on the evidence of record, the Board must find that service connection for cataracts is not warranted.  In sum, the Veteran does not contend that he has had cataracts since service nor do active duty or National Guard treatment records show complaints of, or treatment for, cataracts or any other eye disability.  His first claim with respect to his eyes was not filed until June 2008.  The Board finds it reasonable to assume that if the Veteran had been having eye problems since service, he would have filed a claim for compensation before then, especially in light of the fact that he was diagnosed with cataracts in 2005.  

More importantly, the Veteran does not contend that he suffered an injury or disease during active duty or National Guard service that led to his cataracts.  Further, there is no medical evidence linking the Veteran's cataracts to such service.  Moreover, as it was approximately 48 years after active duty service and nearly 17 years after separation from the Army National Guard before there was medical evidence of cataracts; there is no supporting evidence of a continuity of pertinent symptomatology.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In sum, the Board acknowledges the Veteran's belief that his cataracts are related to service.  However, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Here, the Veteran is competent to say that he experienced symptoms.  However, the Board does not believe that cataracts are subject to lay diagnosis.  The Veteran has not demonstrated that he has the expertise required to diagnose an eye disability and link it to service.  Further, as discussed above, the Veteran does not assert that he has had symptoms since service.  To the contrary, he indicates that the onset of his cataracts as 2005.  Moreover, there is no medical opinion linking them to service.
 
In conclusion, the preponderance of the evidence is against finding that the Veteran's cataracts are related to his active duty or National Guard service.  As a preponderance of the evidence is against the claim for service connection for cataracts, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107. 


ORDER

Service connection for cataracts is not warranted.  To this extent, the appeal is denied. 


REMAND

Hearing Loss and Tinnitus

The Veteran's service treatment records are silent with respect to any complaints of tinnitus or any other hearing problems, although he was treated for earwax in both ears in August 1956.  An April 1951 induction examination report shows clinical findings were normal for the ears and drums and hearing was 15/15 using the whisper test.  His January 1953 release from active duty examination report also shows clinical findings were normal for the ears and drums and hearing was 15/15 using the whisper test.  An audiogram performed at the time showed puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
--
0
LEFT
25
20
15
--
5

The prior Board remands included specific instructions for the examiner to address the significance of the January 1953 test results.  It should be noted that prior to 1967, audiometric test results were generally reported in ASA units as opposed to the use of ISO (ANSI) units after 1967.  It does not appear that the September 2011 examiner offered any comment or explanation of the 1953 examination results in the context of what the test results demonstrated at that time.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  The Court further indicated that it constitutes error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet.App. 268, 271 (1998).  Although the Board regrets further delay, the case must be returned for remedial action.  

Accordingly, the case is hereby REMANDED for the following actions:

1.  The claims file should be returned to the examiner who conducted the September 2011 examination.  If this examiner is no longer available, the claims file should be forwarded to another appropriate examiner for review.  

The examiner should offer an explanation or opinion as to the significance (if any) of the January 1953 audiological test findings.  The explanation or opinion should include discussion of the manner of reporting test results at that time (ASA versus ISO (ANSI)).  The examiner should address the significance, if any, and reliability of the January 1953 test results in view of subsequent testing.  An opinion should be offered as to whether the January 1953 test results showed evidence of chronic hearing loss disability at that time. 

2.  After completion of the above, the RO should review the expanded record and determine whether service connection is warranted for hearing loss and tinnitus.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


